Affirmed and Memorandum Opinion filed December 5, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00404-CR

                ASTERIO MALDONADO-NUNEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1354420

                 MEMORANDUM                      OPINION


      Appellant entered a plea of not guilty to indecency with a child. After the
jury returned a verdict of guilt, appellant and the State entered into an agreement
on punishment. Pursuant to the agreement, the trial court sentenced appellant to
confinement for ten years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2